Civilian pay; dismissal; res judicata. — This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with plaintiff’s response in opposition thereto, without oral argument, the court concludes that plaintiff’s petition alleges no new facts and asserts the same cause of action as that dismissed by the court in Alexander v. United States, 148 Ct. Cl. 24 (1960), again considered and dismissed by order of May 1, 1970, 192 Ct. Cl. 951, cert. denied, 400 U.S. 941 (1970), and is thus barred by res judicata and 28 U.S.C. § 2501. On November 24, 1971, by order, the court granted defendant’s motion to dismiss and dismissed the petition.